DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior arts do not teach “A display device comprising: a plurality of source lines extending in a first direction; a plurality of gate lines extending in a second direction intersecting the first direction; a plurality of pixel electrodes arrayed in the first direction and the second direction; a plurality of common electrodes disposed corresponding to a plurality of touch regions arrayed in the first direction and the second direction, the plurality of common electrodes being disposed while opposed to the plurality of pixel electrodes; a plurality of sensor electrode lines electrically connected to the plurality of common electrodes; a plurality of inspection signal lines electrically connected to the plurality of common electrodes through a plurality of inspection thin film transistors; and an inspection gate line connected to a gate electrode of each of the plurality of inspection thin film transistors.”
Specifically, the prior arts do not teach inspection signal lines electrically connected to the plurality of common electrode being opposite of pixel electrode in a corresponding plurality of touch regions in a display device.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior arts Yoon (US Pub: 2013/0215354 A1), Zhang (US Patent: 9,240,361 B2), Tae (US Patent: 8,988,627 B2) and Tsai (US Patent: 7,532,265 B2) are cited to teach a similar type of inspecting lines design with touch based display system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALVIN C. MA whose telephone number is (571)270-1713.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571-272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/CALVIN C MA/Primary Examiner, Art Unit 2693                                                                                                                                                                                                        February 22, 2021.
   20140331791